Title: To James Madison from James Monroe, 10 May 1824
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington May 10. 1824.
        
        Mr Sullivan, a son of the late Governor of that name, in Massachusetts, being desirous of visiting some parts of Virga., & particularly the University, having intimated a wish that I would make him known to you, I give him with pleasure this letter of introduction. He has been here some weeks, & is well acquainted, with the state of affairs; to him therefore I refer you for such information as you may not have already acquird. With great respect & sincere regard dear Sir yours
        
          James Monroe
        
      